EbviN, J.
The defendant’s first exception challenges the refusal of the trial court to dismiss the charges against him upon compulsory non-suits under G.S. 15-173.
The testimony suffices to show that the accused violated statutes enacted by the Legislature to protect human life and limb on the public highways of the State in these particulars: (1) That he drove a passenger carrying motor vehicle upon a public highway in a place outside a business or residential district at a speed greater than fifty-five miles an hour, G.S. 20-141 (b), as rewritten by Section 17 of Chapter 1067 of the 1947 Session Laws of North Carolina; (2) that he failed to drive his motor vehicle upon the right half of the highway, when it was practicable for him to travel on that side of the highway, G.S. 20-146; (3) that he failed to yield to the Plymouth car at least one-half of the main traveled portion of the roadway as nearly as possible when he met it proceeding along the highway in the opposite direction, G.S. 20-148; (4) that he drove his motor vehicle to the left side of the visible center line of the highway upon the crest of a grade in the highway where such center line had been placed upon the highway by the State Highway and Public Works Commission, G.S. 20-150 (d) ; and (5) that he drove his motor vehicle to the left side of the visible center line of the highway upon a curve in the highway where such center line had been placed upon the highway by the State Highway and Public Works Commission. G.S. 20-150 (d).
The testimony is likewise sufficient to establish both of these additional propositions :
1. That the defendant’s violation of the statutes was either (a) intentional, or (b) such as disclosed a reckless disregard of consequence or a heedless indifference to the rights and safety of others and reasonable foresight that injury would probably result.
*4622. That the defendant’s violation of the statutes proximately caused the deaths of the persons named in the indictments.
These thing's being true, the trial court rightly refused to exonerate the defendant from criminal responsibility for the three deaths by dismissing the charges against him upon compulsory nonsuits. S. v. Lowery, 223 N.C. 598, 27 S.E. 2d 638; S. v. Cope, 204 N.C. 28, 167 S.E. 456; S. v. Stansell, 203 N.C. 69, 164 S.E. 580; S. v. Agnew, 202 N.C. 755, 164 S.E. 578.
All remaining exceptions other than those strictly formal in character are addressed to portions of the charge in which the trial court undertook to state the facts in evidence and the contentions of the State based upon them. These exceptions are not subject to review here because they were noted for the first time in the defendant’s ease on appeal. S. v. Lambe, 232 N.C. 570, 61 S.E. 2d 608. But even if they had been taken at the time the charge was delivered, they would be unavailing to defendant for the very simple reason that the trial court stated the testimony given in the case and the contentions of the State legitimately arising upon it with commendable correctness.
As no error was committed on the trial in any matter of law or legal inference, the proceedings had in the court below must be upheld.
No error.